Citation Nr: 0803489	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  04-24 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher rating for degenerative disc 
disease of the lumbar spine, rated as 10 percent disabling 
from September 1, 2002, and as 40 percent disabling from 
December 5, 2005.  

2.  Entitlement to a higher rating for radiculopathy of the 
left lower extremity, rated as 10 percent disabling from 
September 1, 2002.

3.  Entitlement to a higher rating for gastroesophageal 
reflux disease (GERD), rated as noncompensably disabling from 
September 1, 2002, and as 10 percent disabling from August 
13, 2004.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a right hip 
disability.

6.  Entitlement to service connection for left a hip 
disability.

7.  Entitlement to service connection for a right knee 
disability.

8.  Entitlement to service connection for a left knee 
disability.  

9.  Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active service from December 17, 1981, to 
August 31, 2002; the record shows that the veteran had 
additional service of three years and eleven months prior to 
that.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2007.  A transcript of that 
hearing is of record.

(Consideration of the veteran's claims for increased 
evaluations for his service-connected degenerative disc 
disease of the lumbar spine, radiculopathy of the left lower 
extremity, and GERD is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDINGS OF FACT

1.  The veteran does not have a left ankle disability that is 
related to his military service.  

2.  The veteran does not have a right hip disability that is 
related to his military service.

3.  The veteran does not have a left hip disability that is 
related to his military service.

4.  The veteran does not have a right knee disability that is 
related to his military service.

5.  The veteran does not have a left knee disability that is 
related to his military service.  

6.  The veteran does not have a left shoulder disability that 
is related to his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a left ankle disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  

2.  The veteran does not have a right hip disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  

3.  The veteran does not have a left hip disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  The veteran does not have a right knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

5.  The veteran does not have a left knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  

6.  The veteran does not have a left shoulder disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2002 and July 2005.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify any evidence pertaining to his claim so that 
the RO could obtain it on his behalf.  The veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date by separate correspondence 
dated in March 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The RO also provided a statement of 
the case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of its reviews of issues on 
appeal and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

II.  Background

The veteran's SMRs show that he was seen in October 1978 for 
left ankle pain following a hit to the ankle by another 
player's helmet during a football game.  The veteran was also 
seen in November 1983 for a contusion to the right shoulder 
incurred during a basketball game.  X-ray examination was 
normal.  The veteran was seen again in February 1984 for 
right shoulder pain.  The SMRs also show that he was seen in 
September 1985 following trauma to his right hip during a 
football game, and seen in October 1994 for bilateral knee 
pain; the treatment note indicated that the veteran had been 
running a lot.  

The veteran was given a VA general medical examination in 
February 2003, shortly after he retired from the Marine 
Corps.  He indicated to his examiner that both shoulders had 
been dislocated during the early 1980s.  He reported that he 
still had pain, mostly in the acromioclavicular (AC) joints, 
and a vague heaviness in the right shoulder during rainy 
weather.  He complained that pain limited his overhead 
movement, but otherwise did not interfere with functioning.  
He also complained that both knees hurt for most of the past 
20 years.  He further reported that he had had a left ankle 
fracture years ago and still had frequent minor soreness.  

On examination, the examiner found that both knees were 
normal in appearance without swelling or discoloration, and 
were stable in all planes; range of motion was from zero to 
140 degrees (normal) bilaterally, with no palpable crepitus.  
The left ankle also appeared normal with no swelling, and 
exhibited normal range of motion from 20 degrees of 
dorsiflexion to 45 degrees of plantar flexion.  X-rays 
revealed no evidence of any fracture, dislocation, or bone or 
joint disease in either the left ankle or the bilateral 
knees.  X-rays of the bilateral shoulders revealed 
degenerative changes of the AC joint and deformity of the 
greater tuberosity of the right humerus, likely the result of 
prior trauma on the right.  There was no evidence of shoulder 
dislocation.  The examiner's diagnoses included complaints of 
chronic knee pain, but with normal examination on both sides, 
normal left ankle examination, and status-post dislocation of 
both shoulders with apparent range of motion impairment.  

The veteran was also afforded additional VA examinations in 
February and December 2005.  Those examinations dealt with 
unrelated spine, peripheral neuropathy, and GERD issues, but 
are mentioned here because, in discussing the veteran's 
complaints of back pain radiating down the posterior thighs 
and legs, there was no mention made of complaints related to 
the hips.  

Since his retirement from the Marine Corps, the veteran has 
been treated at the U.S. Naval Hospital at Beaufort, South 
Carolina.  A March 2004 treatment note indicates he was seen 
for complaints of low back pain, but the treatment note 
stated that there were no complaints of joint pain or 
swelling other than in the back and great toes.  

The veteran has undergone considerable treatment for his back 
at the Lowcountry Medical Group in Beaufort, South Carolina.  
There is no indication in any of these records of complaints 
related to the veteran's hips.  

Of record is a May 2005 letter from L.K., M.D., a Navy 
doctor.  Dr. K. indicated that he had been treating the 
veteran, and noted that there were multiple treatment records 
from his SMRs pertaining to his knee and shoulder 
"problems."  Based on his review of the records, he opined 
that it is apparent that these conditions manifested while he 
was on active duty and were aggravated by his military 
service.  As a result of Dr. K.'s letter, a VA examiner was 
asked to provide a medical opinion as to whether it was at 
least as likely as not that the veteran's knee and shoulder 
problems, among other complaints not on appeal here, were 
related to his military service.  The examiner concluded in 
July 2005 that, in light of the in-service records cited by 
Dr. K., the veteran's knee and shoulder complaints are at 
least as likely as not a result of or a continuation of 
medical problems experienced while in service.  The VA 
examiner did not, however, identify any specific diagnoses 
related to the veteran's knees or shoulders.  

In a follow-up letter from Dr. K. dated in December 2005, he 
noted that x-rays had revealed no abnormalities or 
degenerative changes in the knees and left ankle.  He noted 
that, although it could not be proved that the veteran's 
joint pains are related to the veteran's service-connected 
back disability, it is highly likely that the underlying back 
condition has contributed to the symptoms the veteran 
experiences in both legs, both knees, and left ankle.  In 
addition, Dr. K. noted that he did not feel that the 
veteran's left shoulder complaints were related to his 
service-connected right shoulder disability.  This opinion 
was based on November 2005 x-rays that revealed two small 
soft tissue bony densities likely representing avulsed 
fragments from the greater tuberosity.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, disability that 
is proximately due to or the result of a service-connected 
disease or injury is considered service connected, and when 
thus established, this secondary condition is considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  

Here, there is medical evidence of an October 1978 complaint 
of left ankle pain, but not a fracture, and a November 1983 
contusion to the right shoulder that x-ray examination at the 
time revealed was normal.  The veteran was seen again in 
February 1984 for right shoulder pain.  The SMRs also show 
that the veteran was seen in September 1985 following trauma 
to his right hip, and in October 1994 for bilateral knee pain 
following a lot of running.  The SMRs contain no other 
evidence indicating that these were anything more than acute 
and transitory incidents.  

As noted, service connection requires not only an in-service 
incurrence or aggravation of an injury or disease, but also 
that there be a current disability and medical evidence of a 
nexus between the current disability and the in-service 
disease or injury.  Here, there is no medical evidence of 
current left ankle, bilateral knee, or bilateral hip 
disability.  

The veteran generally complains of pain associated with each 
of his claimed disabilities.  However, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  

The February 2003 examiner's diagnoses were normal 
examination of the knees and normal left ankle.  Thus, as 
regards the veteran's claimed left ankle and bilateral knees 
disabilities, there is no evidence of current disabilities.  
Without medical evidence of current disabilities, the 
analysis ends, and these claims must be denied.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).  

Turning to the veteran's bilateral hip claims, while there is 
no medical evidence of normal examination of the hips, the 
Board can find no evidence of a diagnosed disability related 
to either hip.  As noted, the examinations the veteran has 
undergone during the pendency of these claims show no 
diagnoses related to the hips.  The veteran's private medical 
records deal with treatment for his back disability, but do 
not mention any hip complaints.  While Dr. K. indicated in 
his letters that he believes that the veteran's bilateral hip 
pain is related to his service-connected back disability, the 
doctor has made no specific diagnosis related to the hips.  
As noted, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez, supra.  Thus, there is no diagnosis of a hip 
disability for which service connection may be granted.  Even 
if it were to be conceded that the veteran's bilateral hip 
pain is related to his service-connected back disability, 
there is no diagnosed underlying separate hip disability that 
could be service connected.  While it could be argued that 
the veteran's back disability is a diagnosed or identifiable 
underlying malady causing the veteran's bilateral hip pain, 
the back disability has already been service connected, and 
therefore does not meet the Sanchez-Benitez requirement that 
there be a diagnosed or identifiable underlying hip malady 
causing the veteran's bilateral hip pain.  In short, there is 
no diagnosed hip disability present that can be service 
connected.  

Finally, as regards the veteran's claim of service connection 
for a left shoulder disability, the Board notes that the 
veteran has a diagnosis of a current disability, identified 
as status-post dislocation (based on the veteran's report of 
in-service bilateral shoulder dislocation) with apparent 
range of motion impairment related to overhead movement.  X-
rays revealed degenerative changes of the AC joint, deformity 
of the greater tuberosity of the right humerus likely related 
to a previous trauma, but no evidence of shoulder 
dislocation.  However, the veteran's SMRs show an injury to 
the right, but not the left, shoulder.  At his hearing the 
veteran could not recall any specific injury to the left 
shoulder.  Moreover, there is no medical evidence of a nexus 
between the veteran's current left shoulder problems and his 
military service.  Also, Dr. K.'s December 2005 medical 
opinion was that the veteran's left shoulder problems, 
identified as left shoulder pain and discomfort, are not 
related to his service-connected right shoulder disability.  
Therefore, service connection for the veteran's left shoulder 
disability on the theory that it is secondary to his service-
connected right shoulder disability is also not warranted.  

In sum, the veteran's service connection claims cannot be 
granted because there is no evidence of a current left ankle, 
bilateral knee, or bilateral hip disability, and there is no 
medical evidence of a nexus between the veteran's current 
left shoulder problems and his military service.  


ORDER

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for left a hip disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.  

Entitlement to service connection for a left shoulder 
disability is denied.


REMAND

The Board finds that a remand is necessary for additional VA 
examinations to assess the veteran's current level of 
disability because, at his hearing, the veteran testified 
that his service-connected degenerative disc disease of the 
lumbar spine, radiculopathy of the left lower extremity, and 
GERD disabilities had all increased in severity since the 
current ratings were assigned.  See Snuffer v. Gober, 10 Vet. 
App 400, 403 (1997) (another examination was necessary when 
appellant complained of increased hearing loss two years 
after his last audiology examination).  

At his hearing, the veteran also indicated that he was to 
undergo back surgery in December 2007.  On remand the agency 
of original jurisdiction (AOJ) will be asked to obtain the 
reports of that surgery and any related medical records.  The 
AOJ will also be asked to obtain any treatment records from 
Dr. Leoni in Savannah, Georgia.  

During the pendency of the veteran's claim the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The veteran 
was notified of some, but not all, of these changes.  On 
remand the AOJ will be asked to provide a complete 
explanation of these changes and indicate to the veteran how 
the various rating criteria apply to his lumbar spine rating 
claim.  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims for higher ratings that have not 
already been associated with the record.  
With any necessary authorization from the 
veteran, the AOJ should attempt to obtain 
and associate with the claims file any 
medical records identified by the veteran 
that have not been secured previously.  
The AOJ is specifically asked to obtain 
any records from surgeon Dr. Leoni 
(phonetic), and any records associated 
with back surgery the veteran was to have 
had performed in December 2007, including 
any post-operative treatment records.  If 
the AOJ is unsuccessful in obtaining any 
medical records, it should inform him and 
his representative of this and ask them 
to provide a copy of additional medical 
records they may have obtained on their 
own that have not been secured 
previously.  The veteran should be 
specifically asked to submit any 
pertinent information or evidence that he 
may have in his possession.  

The veteran should also be informed in 
detail of the changes to the regulations 
pertaining to evaluation of disabilities 
of the spine that became effective 
September 23, 2002, and September 26, 
2003.  

2.  After the above-requested development 
is accomplished, the AOJ should arrange 
for the veteran to undergo VA 
examinations to determine the current 
level of disability experienced by the 
veteran due to his service-connected 
degenerative disc disease of the lumbar 
spine, radiculopathy of the left lower 
extremity, and GERD.  All findings 
necessary to apply pertinent rating 
criteria should be made.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiners for review in 
connection with the examinations.

The AOJ should ensure that the 
examination reports comply with this 
remand and the questions presented in the 
AOJ's examination request.  If any report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claims, to include 
denial.  See 38 C.F.R. § 3.655 (2007).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
SSOC and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


